Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation

The presently recited limitation regarding APHA color is defined in the specification (Spec. p. 4, ll. 1-3).

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance.
The following references are noted.
US Patent Application Publication No. 2016/0017130 A1 to Yashima describes an emulsifier for emulsion polymerization (see the abstract) such as a rosin acid salt having a Gardner color of 4 or less, preferably 1 or less, or having a Hazen scale of white 200 or less (see ¶ [0047]). Yashima does not disclose the presently recited APHA color value or critical micelle concentration.
US Patent Application Publication No. 2015/0246876 A1 to Ozoe describes high purity sodium p-styrenesulfonate which is useful as an emulsifier for producing a polymer emulsion (see the abstract). Ozoe discloses an example (see example 2 in ¶¶ [0201]-
US Patent No. 5,254,622 to Nanasawa describes graft copolymers (see the abstract) made with a mixture of emulsifiers including potassium rosinate (see col. 6, l. 20). Nanasawa does not disclose the presently recited APHA color value or critical micelle concentration.
The examiner is unaware of any prior art that describes or suggests the claimed methods and graft copolymers. Claims 1-16 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345. The examiner can normally be reached Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A HUHN/Primary Examiner, Art Unit 1764